            Case 8:20-cv-00307-TDC Document 5 Filed 02/05/20 Page 1 of 7
                        {
                                                           n
  SCOTT D. NORMINGTON,                               IN THE
  Individually
  2509 Baublitz Road                                 CIRCUIT COURT
  Reisterstown, MD 21136
                                                     FOR
  and
                                                    PRINCE GEORGE'S COUNTY
  SCOTT D. NORMINGTON & JESSICA
  NORMINGTON, as husband & wife :
  2509 Baublitz Road
  Reisterstown, MD 21136                              C&6 *9-397/f
           Plaintiffs

 v.

 SCHINDLER ELEVATOR CORPORATION:                                         o
 P.O. Box 780                                                            rn   i ‘ "1
                                                                              C~S      o. n>'
 Toledo, OH 43601                                                             ro       c:
                                                                         O
 SERVE ON: Resident Agent                                                                 o
                                                                                       O”*1
 The Corporation Trust,                                                       3        o ,-f
                                                                                       ir -zr
 Incorporated                                                                 V)J         CD

 2405 York Road, Suite 200                                               %
                                                                               UJ
                                                                               1-0
 Timonium, MD 21093

        Defendant

        *■*•***
                     ■*•*•*■***


                                                    * * * * *
                                   ***•*•■*■**


                                                                 * * *

                                    COMPLAINT
                             PRAYER FOR JURY TRIAL
                            CIVIL INFORMATION SHEET


        Now come the Plaintiffs,        Scott D,   Normington,    Individually
and Scott D.       Normington and Jessica Normington,           as husband and
wife, through their attorneys, Mark C. Miller and Blondell, Miller

& Schuler,     and sue the Defendant, Schindler Elevator Corporation
and state:

      1.     Plaintiffs,    Scott D. Normington and Jessica Normington,
                         n
           Case 8:20-cv-00307-TDC Document 5 Filed 02/05/20 Page 2 of 7
                                                             t




 are husband and wife and residents of Baltimore County, Maryland.

      2.           Defendant,      Schindler      Elevator       Corporation,     is

 incorporated in.the State of Maryland and conducts business within

 the State of Maryland.

      3.    Defendant, Schindler Elevator Corporation, is responsible

 for the inspection, operation, maintenance, repair, and servicing

of the elevators in the Gaylord National Resort & Convention Center

in Prince George's County, Maryland.

     4.     On September 30,        2018,   Plaintiff,   Scott D. Normington,

attempted to board the elevator which was on the Atrium level of

the Convention Center intending to go to his room.                      As he began

to board the elevator,          the doors      suddenly and without warning

closed aggressively, catching his leg between the doors injuring

his knee.

     5.     This malfunction of the elevator caused serious personal

injury to Mr. Normington.

                                    Count One
                                   (Negligence)

     The    Plaintiff,     Scott    D.    Normington,    sues     the    Defendant,

Schindler Elevator Corporation, and realleges and incorporates by

reference all those facts and allegations contained in Paragraphs

One through Five above and states further:

     6.      The    Defendant   was      responsible    to   inspect,     operate,

maintain, repair, and service the elevator in question.
           Case 8:20-cv-00307-TDC Document 5 Filed 02/05/20 Page 3 of 7
                                                             i



      7.     The Defendant owed a duty to exercise the highest degree

 of skill and care in inspection,             repair,    and maintenance of the

 premises and in the inspection,           operation,      maintenance,    repair,

 and servicing of the elevator.           Defendant owed a duty to exercise

 reasonable       diligence   to   discover    the   malfunction    that    caused

injury to the Plaintiff.

      8.     The Defendant owed a further duty to provide safe,and

suitable elevator equipment.

     9.     Defendant breached its duty when it:

             a.     permitted a hazardous and dangerous condition to

     exist on the elevator by failing adequately to inspect the

     elevator and elevator equipment;

             b.     failed to observe the presence of a defective

     and malfunctioning elevator and elevator equipment;

             c.    failed to take corrective action and repair the

     unsafe        and   malfunctioning       elevator     prior • to     the

     malfunction causing injury to the Plaintiff;

             d.    failed to warn business invitees generally, and

     the Plaintiff specifically, of the danger posed by the

     presence of the defective and malfunctioning elevator;

             e.    and in other respects, failed to maintain the

     elevator and elevator equipment in a safe manner.

     10.     As a direct and proximate result of the recklessness,

negligence and carelessness of the Defendant, the Plaintiff, Scott
           Case 8:20-cv-00307-TDC Document 5 Filed 02/05/20f '""NPage 4 of 7
                                     \                                               \




 D. Normington:

                 a.    suffered serious, painful and permanent bodily

         injuries, great physical pain and mental anguish, severe

         and    substantial              emotional       distress           and     loss    of    the

         capacity for the enjoyment of life;

                b.      was,    is,         and    will    be        required        to     undergo

     medical           treatment           and     to    incur            medical        costs    and

     expenses in order to alleviate her injuries,                                          pain and

     suffering;

                c.     was,    is,        and will be precluded from engaging

     in normal activities and pursuits, including a loss of

     ability to earn money and of actual earnings;

                d.    and, otherwise was hurt, injured and caused to

     sustain losses.

     11.        All of Scott D. Normington's losses and damages were,

are and will be due solely to and by reason of the carelessness

and negligence of the Defendant.

     12.        None of Scott D. Normington's losses or damages were the

result     of    any    negligence            or    want        of        due   care       on    his    part

contributing thereto.

     WHEREFORE,         the     Plaintiff,              Scott        D.    Normington,           sues   the

Defendant, and demands damages in excess of Seventy-five Thousand

($75,000.00) Dollars.
             Case 8:20-cv-00307-TDC
                              *N    Document 5 Filed 02/05/20 Page 5 of 7
                              {    )                               (    i




                                            COUNT TWO
                                         (Marital Claim)

      The Plaintiffs,             Scott D. Normington and Jessica Normington,

sue the Defendant,            Schindler Elevator Corporation, and realleges

and   incorporate        by       reference    all    those   facts     and      allegations

contained in Paragraphs One through Twelve above and state further:

      13.       That as a result of the injuries to the Plaintiff, Scott

D. Normington,        the Plaintiffs have been and will be deprived of

the   services,       comfort,         society,     attention and companionship of

each other.

      14 .     All of the Plaintiffs' losses were, are and will be due

solely to and by reason of the negligence and carelessness of the

Defendant, Schindler Elevator Corporation, without any negligence

or want of due care on their part contributing thereto.

      WHEREFORE,       these           Plaintiffs    claim    damages       in   excess   of

Seventy-five Thousand ($75,000.00) Dollars.

                                             BLONDELL, MILLER & SCHULER, and



                                            Mark C. Miller CPF#9312150253
                                            628 Eastern Boulevard
                                            Baltimore, MD 21221
                                            410-687-7878
                                            410-687-4657   fax
                                            Mark@blondellmiller.com
                                            Attorneys for Plaintiffs




                                                                                               3
                  Case 8:20-cv-00307-TDC Document 5 Filed 02/05/20 Page 6 of 7


.V




       SCOTT D. NORMINGTON,                                                            IN THE
       Individually
       2509 Baublitz Road
                                                                                       CIRCUIT COURT
       Reisterstown, MD 21136

       and                                                                             FOR

      SCOTT D. NORMINGTON & JESSICA                                                    PRINCE GEORGE'S COUNTY
      NORMINGTON, as husband & wife :
      2509 Baublitz Road
      Reisterstown, MD 21136                                                                       397/S'
                 Plaintiffs
      v.

      SCHINDLER ELEVATOR CORPORATION-
      P.O. Box 780
      Toledo, OH 43601
                                                                                                             dti
      SERVE ON: Resident Agent
                                                                                                       O
      The Corporation Trust,                                                                           r:n   C=3
                                                                                                             rn    Do
      Incorporated                                                                                     ©     n     o %
                                                                                                       O     fO
      2405 York Road, Suite 200                                                                              o
                                                                                                       o           -o
      Timonium, MD 21093                                                                                           O—h
                                                                                                       S     33    O r-^-
                                                                                                                   cz rr
                                                                                                             UJ
             Defendant                                                                                 =H=
                                                                                                             UJ
                                                                                                             K)

             *   *   *   *   *   *   *   *   *    *   *   •*   *   *   *   *   *   *


                                                 PRAYER FOR JURY TRIAL
     Sir/Madam Clerk:

             The Plaintiffs elect and pray to have this case tried

     before a Jury.

                                                               BLONDELL, MILLER & SCHULER, and

                                                                               &


                                                               Mark C. Miller CPF#9312150253
                                                               628 Eastern Boulevard
                                                               Baltimore, MD 21221
                                                               410-687-7878




                                                                                                                            ;
       Case 8:20-cv-00307-TDC Document 5 Filed 02/05/20 Page 7 of 7
                        I




                                  410-687-4657 - fax
                                  MarkSblondellmiller.com
                                  Attorneys for Plaintiffs

MCM:gar
12/05/2019




                                                                      ;
